HOGAN, Presiding Judge,
concurring.
I concur in the principal opinion, but feel compelled to state my views — as mine only — and to say that I would remand the cause for hearing. I am in complete agreement that § 508.040, RSMo 1978, applies. State ex rel. Allen v. Barker, 581 S.W.2d 818, 824[5] (Mo. banc 1979). I continue to believe that State ex rel. Boll v. Weinstein, 365 Mo. 1179, 295 S.W.2d 62 (banc 1956), states a rule of jurisdiction, not mere want of proper venue, and for that reason the judgment is wholly void. State ex rel. Boll v. Weinstein, 365 Mo. at 1182-84, 295 S.W.2d at 65-66. And, as I understand Weinstein, the defendant waived nothing by simply staying out of court, because the court had no jurisdiction whatever.
However, as I read Barney v. Suggs, 688 S.W.2d 356, 358[4-8] (Mo. banc 1985), the motion in the nature of a writ of error coram nobis is treated as a new and independent proceeding, as this court held many years ago In Re Jackson’s Will, 291 S.W.2d 214, 219-20 (Mo.App.1956). Here the majority would void the judgment on the basis of one affidavit. I grant that I am as firmly held and bound as the majority by what was said in Kingsley v. Burack, 536 S.W.2d 7, 9[1] (Mo. banc 1976), but a motion in the nature of coram nobis by definition requires proof “dehors the record,” Murray v. United Zinc Smelting Corp., 263 S.W.2d 351, 354 (Mo.1954), and was, by the older cases viewed as “calling for extrinsic evidence....” Crabtree v. Aetna Life Ins. Co., 341 Mo. 1173, 1181, 111 S.W.2d 103, 106[1-4] (1937). I also concede that any species of proof is “evidence” but in light of what was said in Barney and Vonsmith v. Vonsmith, 666 S.W.2d 424 (Mo. banc 1984), the appeal is from the judgment on the motion. Thus the merits of the whole proceeding, hide, hooves and tallow, turn upon one uncontro-verted affidavit. “Judicial economy” is the order of the day, but I am nonetheless hesitant to let the matter ride off on one affidavit. I reluctantly concur.